DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities:  
“or less” is repeated at the end of the claim.  
The unit “mmWG” should be the quotient as expressed in claim 12 “mmWG/%”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about” in claims 3-4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 12 and 13 recite the limitations "the quotient" and “the RTD”.  There is insufficient antecedent basis for this limitation in the claim.  The term “RTD” must be defined the first time it is used in the claims.  Applicant can amend claim 1 to read “a resistance to draw (RTD)” to overcome the rejection with respect to “the RTD”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017036586 A1 (hereinafter DELGADO) included in applicant's IDS dated June 24, 2020.
Regarding claim 1, DELGADO discloses a smoking article (Page 1).  The article comprises an aerosol forming substrate (tobacco rod, page 4, lines 5); and a filter (filter, page 4, line 6) downstream of the aerosol-generating substrate.  
DELGADO discloses wherein the filter comprises filter material and has a resistance to draw of 3.3 mmWG or less per mm of filter length.  DELGADO discloses that the filter material may comprise (Page 9, lines 24-30):
Examples of suitable materials include, but are not limited to, cellulose acetate, cellulose, reconstituted cellulose, polylactic acid, polyvinyl alcohol, nylon, polyhydroxybutyrate, thermoplastic material, such as starch, non- woven materials, longitudinally oriented fibres and randomly oriented fibres, paper, crepe, PLA fibres, and combinations thereof.

DELGADO further discloses that the filter may have a pressure drop, or resistance to draw, of between about 20 mmWC and 140mmWC (page 13, lines 9-12).  The terms mmWC and mmWG are equivalents, representing millimeters water column the other millimeters water gage respectively.  DELGADO discloses that the length of the filter can be 20 to 30 mm (page 12, lines 26-27).  Therefore the resistance to draw can be calculated per mm of fiber length
                
                    
                        
                            20
                             
                            m
                            m
                            W
                            C
                        
                        
                            20
                             
                            m
                            m
                             
                            t
                            o
                            t
                            a
                            l
                             
                            l
                            e
                            n
                            g
                            t
                            h
                             
                        
                    
                    =
                    1
                     
                    m
                    m
                    W
                    C
                     
                    p
                    e
                    r
                     
                    m
                    m
                     
                    f
                    i
                    l
                    t
                    e
                    r
                     
                    l
                    e
                    n
                    g
                    t
                    h
                
            

Therefore, DELGADO discloses a resistance to draw of less than 3.3 mmWG per mm of filter length.
 DELGADO further discloses wherein the average radial hardness is measured by applying a load of 2 kg for 20 seconds around the filter of the aerosol-generating article and comparing the ratio of the original, uncompressed diameter to the diameter after the load is applied (Page 8, lines 5-16).
DELGADO may not explicitly disclose wherein the aerosol-generating article has an average radial hardness of 95.5% or greater when measured around the filter.  
DELGADO teaches that the aerosol generating articles with a hardness between about 85% and about 95% (page 8, lines 17-19, emphasis added).  DELGADO teaches that an object of 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  See MPEP 2144.05.  Therefore, 95.5% is a contemplated range where DELGADO teaches to about 95%.  A person of ordinary skill in the art would increase the hardness of the filter up to 95.5% as doing so would increase quality perception by consumers.
Regarding claim 2, modified DELGADO discloses the aerosol-generating article according to claim 1 as discussed above.  DELGADO further discloses wherein the filter material comprises filaments (Page 10, lines 4-9).
Regarding claims 3-4, modified DELGADO discloses the aerosol-generating article according to claim 2 as discussed above.  DELGADO further discloses, wherein the filaments have a linear density of about 4 denier or greater or wherein the filaments have a linear density of about 5 denier or greater.  DELGADO discloses filaments with denier between 1.5 to 6.0 (Page 10, lines 4-9).  This range includes 4 denier and 5 denier and greater.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, modified DELGADO discloses the aerosol-generating article according to claim 2 as discussed above.  DELGADO further discloses wherein the filter material comprises cellulose acetate (Page 9, lines 24-30).
Regarding claim 6, modified DELGADO discloses the aerosol-generating article according to claim 1 as discussed above.  DELGADO further discloses wherein the filter comprises a plasticizer (Page 10, lines 16-20).
Regarding claim 7, modified DELGADO discloses the aerosol-generating article according to claim 6 as discussed above.  DELGADO further discloses wherein the filter comprises from 7.5% by weight to 11.5% by weight of the plasticizer, relative to a weight of filter material (Page 10, lines 16-20).  DELGADO discloses plasticizer amount within the range of the instant application.  Therefore the limitation is met.
Regarding claim 8, modified DELGADO discloses the aerosol-generating article according to claim 6 as discussed above.  DELGADO further discloses wherein the plasticizer comprises triacetin (Page 10, line20).
Regarding claim 9, modified DELGADO discloses the aerosol-generating article according to claim 1 as discussed above.  DELGADO further discloses wherein the filter comprises a plug wrap disposed about the filter material (Fig. 1, filter wrapper 102, page 4, lines 1-15).
Regarding claims 10 and 11, modified DELGADO discloses the aerosol-generating article according to claim 9 as discussed above.  DELGADO further discloses wherein the plug wrap comprises a paper having a weight basis of 50 grams per square meter or greater and  wherein the plug wrap comprises a paper having a weight basis of 110 grams per square meter or less (Page 4, lines 1-15).  DELGADO discloses that the paper is to have a basis weight of at least 50 grams per square meter.  This meets the recited limitations of 50 grams per square meter or greater and 110 grams or less (emphasis added), as 50 is less than 110.
Regarding claims 12 and 13, modified DELGADO discloses the aerosol-generating article according to claim 1 as discussed above.  DELGADO further discloses wherein the quotient of the value of the RTD of the filter divided by the value of the average radial hardness of the aerosol-generating article is 0.75 mmWG/% or less and wherein the quotient of the value of the RTD of the filter divided by the value of the average radial hardness of the aerosol-generating article is 0.65 mmWG or less or less.
The instant application defines the quotient of the value of RTD of the FILTER divided by the value of the average radial hardness in ¶30.
                
                    
                        
                            R
                            T
                            D
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            F
                            i
                            l
                            t
                            e
                            r
                        
                        
                            a
                            v
                            e
                            r
                            a
                            g
                            e
                             
                            r
                            a
                            d
                            i
                            a
                            l
                             
                            h
                            a
                            r
                            d
                            n
                            e
                            s
                            s
                             
                        
                    
                
            
DELGADO discloses RTD of the filter to be between 20 to 30 mmWC (page 12, lines 26-27) and the average radial hardness between about 85% and about 95% (page 8, lines 17-19).  
                
                    
                        
                            20
                             
                            m
                            m
                            W
                            C
                        
                        
                            95
                            %
                             
                        
                    
                    =
                    0.21
                     
                    m
                    m
                    W
                    C
                    /
                    %
                     
                
            

Therefore, DELGADO discloses that the quotient of the quotient of the value of the RTD of the filter divided by the value of the average radial hardness of the aerosol-generating article can be as low as is 0.65 mmWG or less or less which includes the ranges of claims 12 and 13 requiring 0.65 mmWG or less.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16957665.
With respect to application No. 16957665
Regarding claim 1, ‘665 discloses aerosol-generating article comprising: an aerosol forming substrate; and a filter downstream of the aerosol-generating substrate (Claim 1, abstract).  
Application ‘665 discloses wherein the filter comprises filter material and has a resistance to draw of 3.3 mmWG or less per mm of filter length (Claims 12 and 13, ¶25), and wherein the aerosol-generating article has an average radial hardness of 95.5% or greater when measured around the filter (Claim 11, ¶17), wherein the average radial hardness is measured by applying a load of 2 kg for 20 seconds around the filter of the aerosol-generating article and comparing the ratio of the original, uncompressed diameter to the diameter after the load is applied (Claim 11, ¶16). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 
Regarding claims 2-4, ‘665 discloses denier filter material ranges (Claims 5-6, ¶33) and cellulose acetate (Claim 4, ¶30).
Regarding claims 6-8, ‘665 discloses plasticizer and its ranges (Claims 2-3, ¶34-¶38).
Regarding claims 9-11, ‘665 discloses plug wrap and weight basis (Claims 8-10, ¶43-44).
Regarding claims 12-13, ‘665 disclose quotient values (Claims 12-13, ¶26).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726